Citation Nr: 0403986	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a bilateral wrist 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1986 to April 1998 and from October 1998 to June 2000, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a bilateral wrist disorder.


CONCLUSION OF LAW

A bilateral wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  
First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with this claim have notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  In addition, the RO sent a 
letter in February 2002 to the veteran that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, and he has been afforded a 
VA examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.

Background and Evidence

Service records show that the veteran served on active duty 
from January 1986 to April 1998 and from October 1998 to June 
2000.

Service medical records indicate that the veteran entered 
service without any abnormalities or defects of the wrists.  
In November 1990, the veteran reported that he had injured 
his right wrist while playing softball two months earlier and 
was seen complaining of pain and deformity.  Physical 
examination at the time revealed no abnormalities and it 
appears that x-rays were negative.  The diagnosis was right 
wrist sprain, and his activities were restricted.  At the 
time of his separation examination in February 1998, the 
veteran reported that he had stiffness in the morning of both 
wrists; the examiner at that time noted bilateral wrist 
strain with however, a normal examination.  

The veteran filed a VA Form 21-526 in February 2002 claiming 
service connection for a bilateral wrist disorder.  In his 
claim, he referred to his service medical records when asked 
what medical facility or doctor treated him for the disorder.  
There was no indication as to any other place he may have 
received treatment.

The veteran was afforded a VA examination in July 2002.  
During the examination, the veteran reported that he had been 
diagnosed with wrist sprains after injuring himself in 
service.  He also told the examiner that he was informed in 
1998 that x-rays revealed wrist fractures.  The VA examiner 
requested a current x-ray of the veteran's wrists, which 
showed no recent fracture or dislocation.  Nor was there any 
soft tissue swelling.  There was a suggestion of old post 
traumatic change in the terminal tuft of the middle phalanx 
of the left hand.  The radiologist listed his impression as 
normal bilateral hands, and the VA examiner diagnosed the 
veteran as having bilateral wrist pain with a history of 
strain. 

In his Notice of Disagreement dated in October 2002, the 
veteran stated that both of his wrists were x-rayed at the 
time of his separation from service and that these x-rays 
showed both wrists to have been fractured.

In VA Form 9 dated in May 2003, the veteran reiterated that 
he had injured his wrists in service.  He further related 
that he continued to have problems with his wrists and was 
examined again in 1998 at Camp Stanley.  He stated that he 
was x-rayed at that time and was told that he had fractures.  
He also reported that the physician told him he would 
continue to have problems throughout his life.  He described 
his current problem as discomfort rather than pain.

In VA Form 646 dated in June 2003, the veteran's 
representative noted that no x-rays were taken when the 
veteran was seen for his wrist pain in service.  He further 
related that x-rays were taken when the veteran separated 
from service and that he was told that there was evidence of 
an old fracture.  The representative reiterated these 
contentions in the informal hearing presentation dated in 
February 2004.  He further stated the veteran reportedly had 
been in constant pain and had self-medicated since his 
separation from service. 

Law and Analysis

The veteran contends that he is entitled to service 
connection for a bilateral wrist disorder.  In this regard, 
he claims that he injured both wrists in service and that x-
rays later revealed fractures.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran has not established service connection for a 
bilateral wrist disorder.  The Board acknowledges that the 
veteran had an injury in service.  However, since his 
separation, the veteran has not been shown to have any 
bilateral wrist disorder.  In this regard, the veteran has 
not submitted any medical evidence that indicates a current 
diagnosis of a bilateral wrist disorder.  In fact, the record 
does not demonstrate that the veteran has received treatment 
for his wrists following his separation from service.  
Significantly, the VA examiner assessed the veteran as having 
bilateral wrist pain with a history of strain.  The Board 
finds the July 2002 VA examination report to be persuasive on 
the issue of the presence or absence of a current disorder.  
Simply put, the VA examination report and the concluding 
diagnosis represent the only post-service medical diagnosis 
of record pertaining to the veteran's wrists.  However, pain 
alone, without a diagnosed underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the 
record fails to demonstrate that the veteran currently has a 
bilateral wrist disorder.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral wrist disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral wrist disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he has a current bilateral wrist disorder related 
to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for a bilateral wrist disorder is denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



